Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 21, 2021

The Court of Appeals hereby passes the following order:

A21D0356. CARLTON MCKISSIC v. THE STATE.

      In 2014, Carlton McKissic was convicted of one count of aggravated child
molestation, one count of aggravated sodomy, three counts of child molestation, and

three counts of furnishing alcohol to a minor. This Court affirmed his convictions.
See McKissic v. State, 347 Ga. App. 226 (818 SE2d 684) (2018). McKissic later filed

a series of motions challenging the validity of the indictment and conviction.1 The
trial court denied the motions in separate orders entered on February 22, 2021, and

McKissic filed this application for discretionary appeal on April 22, 2021.2 We,
however, lack jurisdiction.

      To be timely, a discretionary application must be filed within 30 days of entry
of the order sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA

§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. Gable v. State, 290 Ga. 81, 82 (2) (a) (720 SE2d 170)


      1
        McKissic has not submitted a copy of the motions with his application
materials, as required by Court of Appeals Rule 31 (e).
      2
        McKissic filed his discretionary application in the Supreme Court. Because
no issues were presented that would invoke the Supreme Court’s jurisdiction, the
application was transferred to this Court for resolution. See Supreme Court Transfer
Order (entered May 13, 2021).
(2011); Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Because this
application was filed 59 days after entry of the orders that McKissic seeks to appeal,

it is untimely and we lack jurisdiction to consider it. Consequently, this application
is hereby DISMISSED.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/21/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.